Title: To Thomas Jefferson from Joseph Carrington Cabell, 10 March 1821
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond
10 March 1821.
I have not deemed it necessary to write you in reply to your letter relative to the charter of Wm & Mary College, because the passage of the University Bill rendered it unnecessary. But altho’ I shall see you on the first monday in next month, yet it becomes necessary that I should say a few words to you at this time. The Bill concerning the appropriation of the Literary Fund, by which the Counties were to be authorized to draw the derelict quotas, failed between the two Houses. The Senate insisted on reasonable amendments to prevent waste & misapplication, & the House of Delegates indignantly rejected them. The enemies of the University contrived to create a general impression in that House, that this was a breach of faith in the senate. I need not tell you this was false.  Whatever may have been promised in the other House, none of the senators, as far as my knowledge extends, had made an unconditional promise. Genl Breckenridge approves our course. But I am assured that many men of respectability who heretofore have voted with us, went away solemnly declaring that they would never again vote one cent to the Institution. I am greatly fearful that the elections will be regulated by this question & our enemies will encrease. All our friends about Richmond entreat me to write to you, to commence no building which cannot be finished, and above all not to come here again for money to erect buildings. The general impression seems to be that the Legislature will do nothing more for some years: and many think it would be wise policy to abstain from encumbering the annuity to the amount allowed by law, and to reserve as much of it as possible, for the annual support of the Professors. It is thought too, it would have a favorable effect,  on the Legislature, if we were to keep a balance unexpended at the end of the year. The popular cry is that there is too much finery & too much extravagance. You will be better informed on these points when the board meets. I see no prospect of our being able to get rid of the encumbrance on the annuity but by  some source of revenue other than the Literary Fund: and this will be very difficult. My principal object in writing you at this time, is to apprize you that we are likely to lose our friend Genl Breckenridge, and to ask you to use your influence to prevent it. He told me he could not consent to come again: but at last said he would not commit himself till the meeting of the Board of Visitors. I am told, however, that when he left town he said he should not offer, & could not serve again. He is the only man that can keep the western delegation correct: & is worth more than all the rest of us put together. If he quits us, I shall be in utter despair for years to come. Therefore I beseech you & Mr Madison both to write him earnestly and without delay. Botetourt Court is on monday & I fear a candidate will be brought forward in his place on that day. I have reasons however to believe that it will be our late speaker Watts, his son in law, who has moved into Botetourt; and if he should be declared on monday, he may without discredit give way to his Father in law. Broadnax persists in not offering. I saw mr Taylor of Chesterfield yesterday & found he had not consented to offer, as I had supposed. But I hope what I then said to him will induce him to come out. Himself & Genl Breckenridge are the men, above all others, I should be pleased to see in the House of Delegates. Mr Tazewell of Norfolk would be a powerful auxiliary in the early part of the session. I have no influence with him. If you were to invite him, probably he would offer. I submit it to your better judgment, whether you should write him on this subject. He is thought by some to be favorably disposed to such an application, & there is now a vacancy in the Borough, Mr Loyal having determined to withdraw. Tazewell has always been friendly to the University. He is versatile on most subjects, but I believe steady on this: and he is without exception the most powerful advocate I ever heard.I am Dr Sir faithfully yoursJos: C: Cabell